DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 31, 2022 has been considered.

Information Disclosure Statement

The information disclosure statement filed August 31, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Copies of NPL’s 1 and 6 have not been submitted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, 
Claims 1, 21, and 22, “automatically interpreting the updated subsurface image to generate an updated map of geologic features for use in building the updated geophysical model in a subsequent iteration” is not disclosed in the original disclosure. For example, the instant abstract discloses “building an updated geophysical model based on the geophysical model of a prior iteration …” (line 6). Building an updated geophysical model is not based on “interpreting the updated subsurface image to generate an updated map of geologic features”. Further, the instant abstract discloses “imaging the seismic data with the updated geophysical model to produce an updated subsurface image; and automatically interpreting the updated subsurface image to generate an updated map of geologic features” (lines 7-10). Thus, “the updated geophysical model” produces/generates “the updated subsurface image to generate an updated map of geologic features”, rather than “automatically interpreting the updated subsurface image to generate an updated map of geologic features for use in building the updated geophysical model in a subsequent iteration”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tewari et al. (US 2020/0066035).

Regarding claims 1, 21, and 22, Tewari et al. discloses a method and system of seismic analysis (Abstract), comprising:
obtaining an initial geophysical model of a subsurface region (Abstract, lines 3-4);
obtaining seismic data for the subsurface region (seismic prospecting for subsurface imaging, paragraph 0004, lines 1-3);
producing a subsurface image of the subsurface region with the seismic data (paragraph 0004, lines 1-3) and the geophysical model (paragraph 0012, lines 16-17);
automatically iteratively updating the geophysical model (paragraph 0054, lines 5-8, 10-12), subsurface image (Abstract, lines 1-2), and map of geologic features (since seismic data is continuously received, paragraph 0004, lines 10-12) by:
automatically building an updated geophysical model based on the 
geophysical model of a prior iteration constrained by one or more geologic features from the prior iteration (paragraph 0054, lines 10-12; Abstract, lines 9-14), wherein the updated geophysical model is consistent with the seismic data used across iterations (paragraph 0005, lines 14-25) and wherein the updated geophysical model is both cell-based and includes at least one geobody (Abstract, lines 19-21);
automatically imaging the seismic data with the updated geophysical 
model to produce an updated subsurface image (Abstract, lines 16-17; 1).

While Tewari et al. does not expressly disclose generating a map of one or more geologic features of the subsurface region by automatically interpreting the subsurface image, Tewari et al. discloses “[a]n important goal of seismic prospecting is to accurately image subsurface structures” (paragraph 0004, lines 1-2). Tewari et al. further discloses “[t]he seismic data received by the geophones is processed in an effort to create an accurate mapping of the underground environment” (paragraph 0004, lines 10-12). It would have been obvious to interpret the imaged subsurface structures to create an accurate mapping of the underground environment. Accordingly, it would have been obvious to “generate a map of one or more geologic features of the subsurface region by automatically interpreting the subsurface image (paragraph 0004, lines 10-15, 1-3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Tewari et al. with automatically interpreting the subsurface image for the purpose of generating a map of one or more geologic features of the subsurface region.

While Tewari et al. further does not expressly disclose automatically interpreting the updated subsurface image to generate an updated map of geologic features for use in building the updated geophysical model in a subsequent iteration, Tewari et al. discloses imaging subsurface structures” (paragraph 0004, lines 1-2) creating an accurate mapping of the underground environment” (paragraph 0004, lines 10-12). It would have been obvious to interpret the imaged subsurface structures to create an accurate mapping of the underground environment. Tewari et al. further discloses updating surface imaging (iteratively inverting geophysical data for subsurface imaging (Abstract, lines 1-2). Accordingly, it would have been obvious to automatically interpret the updated subsurface image (Abstract, lines 1-2) to generate an updated map of geologic features (paragraph 0004, lines 1-2, 10-12) for use in building the updated geophysical model in a subsequent iteration (geophysical data, Abstract, lines 23-25, updates a subsurface model in a next iteration, Abstract lines 19-20).

Regarding claim 21, Tewari et al. further discloses a processor (computer, processor, paragraph 0078, lines 1-8); and a display (paragraph 0078, line 14) configured to display graphical representations of a geophysical data set (paragraph 0078, lines 14-15; paragraph 0039, lines 25-27).

Regarding claim 2, Tewari et al. discloses for at least one iteration, building the updated geophysical model comprises at least one of Full Wavefield Inversion (FWI) (paragraph 0013, lines 1-2) and seismic tomography.

While Tewari et al. does not disclose building the updated geophysical model comprises at least one of seismic tomography, the limitation is optional since it is recited in the alternative form.

Regarding claim 3, Tewari et al. discloses for at least one iteration, imaging the seismic data with the updated geophysical model comprises at least one of gradient-based FWI methods (paragraph 0076, line 1; Abstract, lines 1-4).

While Tewari et al. does not disclose for at least one iteration, imaging the seismic data with the updated geophysical model comprises at least one of post-stack migration, pre- stack time migration, pre-stack depth migration, reverse-time migration, gradient-based tomography, the limitations are optional limitations since they are recited in the alternative.

Regarding claim 4, Tewari et al. discloses for at least one iteration, the updated subsurface image comprises at least one of an FWI gradient image (paragraph 0038, lines 12-13).

While Tewari et al. does not disclose for at least one iteration, the updated subsurface image comprises at least one of a post-stack migration image, a pre-stack migration image, a reverse-time migration image, and a tomography gradient image, the limitations are optional limitations since they are recited in the alternative.

Regarding claim 6, Tewari et al. discloses the geologic features comprise a plurality of geobodies and interfaces therebetween (salt bodies and boundaries therebetween, Figs. .1A, 1B, 2A, 2B; paragraph 0042, lines 1-2).

Regarding claim 17, Tewari et al. discloses for at least one iteration, building the updated geophysical model (Abstract, lines 19-20) based on the geophysical model of a prior iteration constrained by one or more geologic features from the prior iteration (Abstract, lines 1-4) comprises at least one of:
using regularization terms to enforce presence of the geologic features (paragraph 0006 lines 11-13; paragraph 0008, lines 14-16).

While Tewari et al. does not discloses for at least one iteration, building the updated geophysical model based on the geophysical model of a prior iteration constrained by one or more geologic features from the prior iteration comprises at least one of:
using a shape-constrained inversion method;
reparameterization of variables conforming to the geologic features, the limitations are optional since they are recited in the alternative.

Regarding claim 20, while Tewari et al. does not expressly discloses managing hydrocarbons based at least in part upon the updated map of geologic features, Tewari et al. discloses “[t]he seismic data received by the geophones is processed in an effort to create an accurate mapping of the underground environment. The processed data is then examined with a goal of identifying geological formations that may contain hydrocarbons” (paragraph 0004, lines 10-15). Tewari et al. further discloses that geophysical data are iteratively processed for subsurface imaging (Abstract, lines 1-2). Accordingly, it would have been obvious to manage hydrocarbons based at least in part upon the updated map of geologic features.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Tewari et al. with providing an updated map of geologic features for the purpose of identifying geological formations that may contain hydrocarbons.

Claims 1-8, 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable
over Denli et al. (US 2019/0064389) in view of Akcelik et al. (US 2018/0275300) and Tewari et al. (US 2020/0066035).

Regarding claims 1, 21, and 22, Denli et al. discloses a method and system of seismic analysis (paragraphs 0019, 0020), comprising:
obtaining an initial geophysical model of a subsurface region (paragraph 00019, lines 1-5; paragraph 0035);
obtaining seismic data for the subsurface region (paragraph 0020);
producing a subsurface image of the subsurface region with the seismic data and the geophysical model (paragraph 0070, lines 48-50; paragraph 0062, lines 1-4);
generating a map of one or more geologic features of the subsurface region (mplied by identifying reservoirs and hydrocarbon deposits, paragraph 0036, lines 1-2) by automatically interpreting the subsurface image (based on subsurface property model, paragraph 0036, lines 2-3).

Denli et al. does not disclose
automatically iteratively updating the geophysical model, subsurface image, and map of geologic features by:
automatically building an updated geophysical model based on the 
geophysical model of a prior iteration constrained by one or more geologic features from the prior iteration.

Akcelik et al. discloses
automatically (computer-implemented method, Abstract) iteratively updating the geophysical model, subsurface image, and map of geologic features (Abstract, lines 1-10) by:
automatically (computer-implemented method, Abstract) building an 
updated geophysical model based on the geophysical model of a prior iteration (Abstract, lines 9-10) constrained by one or more geologic features from the prior iteration (constraining scales of velocity model updates at each state, Abstract, lines 9-10), wherein the updated geophysical model is consistent with the seismic data used across iterations (seismic data input from 104 to model 102 across iteration, Fig. 1).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. with automatically iteratively updating the geophysical model as disclosed by Akcelik et al. for the purpose of reaching final/optimized updated models (paragraph 0043, lines 21-23) for prospecting hydrocarbons (Abstract, lines 17-18).

Denli et al. does not expressly disclose
automatically imaging the seismic data with the updated geophysical model to 
produce an updated subsurface image; and
automatically interpreting the updated subsurface image to generate an 
updated map of geologic features.

As discussed above, Denli et al. discloses
automatically imaging the seismic data with geophysical model (paragraph 
0070, lines 48-50); and
automatically interpreting the subsurface image to generate a map of 
geologic features (paragraph 0036).

As discussed above, Akcelik et al. discloses automatically iteratively updating the geophysical model, subsurface image (implied by full wave inversion) (Abstract, lines 1-10), and map of geologic features (prospect for hydrocarbons, Abstract, lines 17-18) for use in building the updated geophysical model in a subsequent iteration (Abstract, lines 1-2).

Accordingly, Denli et al. in view of Akcelik et al. discloses
automatically imaging the seismic data with the updated geophysical model to produce an updated subsurface image; and
automatically interpreting the updated subsurface image to generate an 
updated map of geologic features for use in building the updated geophysical model in a subsequent iteration.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. with automatically updating geophysical model and subsurface image as suggested by Akcelik et al. for the purposes of producing an updated subsurface image; and generating an updated map of geologic features.

Denli et al. further does not disclose the updated geophysical model is both cell-based and includes at least one geobody.

Tewari et al. discloses an updated geophysical model is both cell-based and includes at least one geobody (Abstract, lines 19-21) for generating geophysical data (Abstract, lines 23-25).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. with an updated geophysical model is both cell-based and includes at least one geobody as disclosed by Tewari et al. for the purpose of generating geophysical data.

Regarding claim 21, Denli et al. further discloses a processor (processor of computer, computer performs method via processor, paragraph 0039); and a display configured to display graphical representations of a geophysical data set (high-resolution images of subsurface, paragraph 0005, lines 11-12).

Regarding claim 2, Denli et al. discloses for at least one iteration, building the updated geophysical model comprises at least one of Full Wavefield Inversion (FWI) (paragraph 0069, lines 10-17).

While Denli et al. does not expressly disclose for at least one iteration, building the updated geophysical model comprises at least one of seismic tomography, the limitation is an optional limitation because it is recited in the alternative form.

Regarding claim 3, Denli et al. discloses for at least one iteration, imaging the seismic data with the updated geophysical model comprises at least one of reverse-time migration (paragraph 0078, lines 1-4).

While Denli et al. does not disclose for at least one iteration, imaging the seismic data with the updated geophysical model comprises at least one of post-stack migration, pre-stack time migration, pre-stack depth migration, gradient-based tomography, and gradient-based FWI methods, the limitations are optional limitations because they are recited in the alternative form.

Regarding claim 4, Denli et al. does not expressly disclose for at least one iteration, the updated subsurface image comprises at least one of a post-stack migration image, a pre-stack time migration image, a reverse-time migration image, an FWI gradient image, and a tomography gradient image.

Denli et al. discloses for at least one iteration, the subsurface image comprises at least one of a reverse-time migration image (paragraph 0078, lines 1-4).

Denli et al. discloses for at least one iteration, the subsurface image comprises at least one of a reverse-time migration image (paragraph 0078, lines 1-4).

Akcelik et al. discloses updating the subsurface image (Abstract, lines 1-2).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. with updating subsurface image as suggested by Akcelik et al. for the purpose of updating estimates of a subsurface property that indicates hydrogen deposits (see Denli et al., paragraph 0070, lines 48-52).

While Denli et al. as modified by Akcelik et al. does not disclose for at least one iteration, the subsurface image comprises at least one of a post-stack migration image, a pre-stack time migration image, an FWI gradient image, and a tomography gradient image, the limitations are optional limitations because they are recited in the alternative form.

Regarding claim 5, while Denli et al. does not disclose the FWI gradient image is based on at least one of short-offset impedance gradients, short-offset density gradients, and short-offset reflectivity gradients, the limitation of an FWI gradient image is an optional limitation as discussed above with regard to claim 4. However, it is noted that Routh et al. (US 2004/0199330) discloses short offset gradient (paragraph 0005).

Regarding claim 6, Denli et al. discloses the geologic features comprise a plurality of geobodies and interfaces therebetween (paragraph 0004, lines 10-15).

Regarding claim 7, Denli et al. discloses at least one of the geobodies comprises at least semi-contiguous cells in the geophysical model, the at least semi-contiguous cells comprising a plurality of cells in each of three-dimension (implied by seismic waves refract in Earth’s interior in 3D, paragraph 0004, lines 10-14), and the geobody having a parameter value that is continuous across each of the plurality of cells (seismic waves propagate in Earth’s interior, paragraph 0004, lines 10-11).

Regarding claim 8, Denli et al. discloses at one or more of the interfaces, a parameter value varies discontinuously in the geophysical model in at least one direction (due to faults, fractures, paragraph 0004, lines 10-15).

Regarding claim 16, Denli et al. discloses the seismic data comprises seismic shot gathers (paragraph 0046), and the initial geophysical model comprises a subsurface velocity model (paragraph 0005, lines 1-8; paragraph 0019).

Regarding claim 17, Denli et al. not disclose at least one of:
using a shape-constrained inversion method;
reparameterization of variables conforming to the geologic features; and
using regularization terms to enforce presence of the geologic features.

Akcelik et al. discloses at least one of:
reparameterization of variables conforming to the geologic features (paragraph 0038, lines 16-19)

While Akcelik et al. does not disclose at least one of:
using a shape-constrained inversion method;
using regularization terms to enforce presence of the geologic features, the limitations are optional limitations since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. with reparameterization of variables conforming to the geologic features as suggested by Akcelik et al. for the purpose of updating a velocity model (update seismic wavelengths).

Claims 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Denli et al. in view of Akcelik et al. and Tewari et al. as applied to claim 1 above, and further in view of Liu et al. (US 2019/0064378).

Regarding claim 9, Denli et al. as modified by Akcelik et al. and Tewari et al. discloses the claimed limitations as discussed above, except for at least one iteration, automatically interpreting the updated subsurface image comprises Automated Seismic Interpretation (ASI).

Liu et al. discloses for at least one iteration, automatically interpreting the updated subsurface image comprises Automated Seismic Interpretation (ASI) (paragraph 0048, lines 10-14).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with Automated Seismic Interpretation as disclosed by Liu et al. for the purpose of achieving a level of accuracy in predictions that could have a significant impact on reducing interpretation time.

Regarding claim 11, Denli et al. as modified by Akcelik et al. and Tewari et al. does not disclose the ASI comprises training a Deep Neural Network (DNN) to interpret the subsurface images.

Liu et al. discloses the ASI comprises training a Deep Neural Network (DNN) to interpret the subsurface images (paragraph 0005, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with the ASI comprises training a Deep Neural Network (DNN) as disclosed by Liu et al. for the purpose of interpreting the subsurface images.

Regarding claim 12, Denli et al. as modified by Akcelik et al. and Tewari et al. does not disclose the DNN comprises a fully-convolutional neural network.

Liu et al. discloses the DNN comprises a fully-convolutional neural network (Abstract, line 6).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with the DNN comprises a fully-convolutional neural network as disclosed by Liu et al. for the purpose of relating the geophysical data to at least one subsurface feature.

Regarding claim 13, Denli et al. as modified by Akcelik et al. and Tewari et al. does not disclose the fully-convolutional neural network comprises one or more of: U-net architecture, densely-connected network architecture, residual network architecture, and combinations of any two or more of the foregoing.

Liu et al. discloses the fully-convolutional neural network comprises one or more of: U-net architecture (paragraph 0014).

While Liu et al. does not disclose the fully-convolutional neural network comprises one or more of: densely-connected network architecture, residual network architecture, and combinations of any two or more of the foregoing, the limitations are optional limitations since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with the fully-convolutional neural network comprises densely-connected network architecture as disclosed by Liu et al. for the purpose of relating the geophysical data to at least one subsurface feature.

Regarding claim 15, Denli et al. as modified by Akcelik et al. and Tewari et al. does not disclose training the DNN with manually-interpreted subsurface images.

Liu et al. discloses training the DNN with manually-interpreted subsurface images (paragraphs 0010, 0011).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with manually-interpreted subsurface images as suggested by Liu et al. for the purpose of training the DNN.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Denli et al. in view of Akcelik et al., Tewari et al., and Liu et al. as applied to claims 1, 9, and 11 above, and further in view of Salman et al. (US 2019/0383965).

Regarding claim 14, Denli et al. as modified by Akcelik et al., Tewari et al., and Liu et al. does not disclose DNN comprises a recurrent neural network (paragraph 0058).

Salman et al. discloses DNN comprises a recurrent neural network (paragraph 0058).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with DNN comprises a recurrent neural network as disclosed by Salman et al. for the purpose of generating interpretation results for the acquired geological data.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denli et al. in view of Akcelik et al. and Tewari et al. as applied to claim 1 above, and further in view of Osypov et al. (US 20180106917).

Regarding claim 18, Denli et al. as modified by Akcelik et al. and Tewari et al. discloses the claimed limitations as discussed above, except displaying the updated map of geologic features.

Osypov et al. discloses displaying the updated map of geologic features (paragraph 0030, lines 1-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with displaying the updated map of geologic features as disclosed by Osypov et al. for the purpose of recognizing a geologic feature.

Regarding claim 19, Denli et al. as modified by Akcelik et al. and Tewari et al. does not disclose the updated map of geologic features is displayed by a geophysical data analysis system.

Osypov et al. discloses an updated map of geologic features is displayed by a geophysical data analysis system (paragraph 0030, lines 1-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with an updated map of geologic features is displayed by a geophysical data analysis system as disclosed by Osypov et al. for the purpose of recognizing a geologic feature.

Regarding claim 20, Denli et al. as modified by Akcelik et al. and Tewari et al. does not disclose managing hydrocarbons based at least in part upon the updated map of geologic features (paragraph 0006, lines 1-3).

Osypov et al. discloses managing hydrocarbons based at least in part upon the updated map of geologic features (paragraph 0006, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with an updated map of geologic features as disclosed by Osypov et al. for the purpose of managing hydrocarbons.

Response to Arguments

Applicant's arguments filed on August 31, 2022 have been fully considered but they are not persuasive.
	With regard to the rejection under 35 USC 103, Applicants argue “this type of iteration is not performed in the cited art. Rather, in the cited art, the model is typically built, images are generated from the model, and then the images are interpreted. However, there is no reverting back to the model-building stage to update the model using the interpreted images. In this regard, the iterative process, particularly of automatically interpreting the images to generate an updated map of geologic features and then feeding the map of geologic features is not performed.”
	Examiner’s position is that the claims do not recite “reverting back to the model-building stage to update the model …” or “feeding the map of geologic features …”. Rather, the claims recite an intended use of “for use in building the updated geophysical model in a subsequent iteration”. As discussed above, Akcelik et al. discloses automatically iteratively updating the geophysical model, subsurface image, and map of geologic features (prospect for hydrocarbons, Abstract, lines 1-10) for use in building the updated geophysical model in a subsequent iteration (Abstract, lines 1-2).
	Applicants further argue “Akcelik is directed to a different problem. Akcelik is concerned with the amount of data that is needed to process. So, Akcelik breaks down the data and then iteratively updates the model. This piecemeal processing of the data is highlighted in 101 and 104, where the data initially used is “near offset data” and iteratively the offset data is incremented until all of the data is inverted. In this regard, the offset data is different for the different iterations.”
Examiner’s position is that while the offset data is iteratively incremented, the offset data is seismic data (paragraph 0009, lines 1-7; 104, Fig. 1).
Applicants further argue “the seismic data is used across iterations, not in the piecemeal way as taught in Akcelik”.
Examiner’s position is that the offset data is seismic data (paragraph 0009, lines 1-7; 104, Fig. 1). Thus, Akcelik discloses the seismic data is used across iterations.
Applicants further argue “the updated map of geologic features is in the subsequent iteration, which Akcelik does not teach”.
Examiner’s position is that the claims do not recite “the updated map of geologic features is in the subsequent iteration”. 
Denli discloses automatically interpreting the subsurface image to generate a map of geologic features (paragraph 0036). Akcelik et al. discloses automatically iteratively updating subsurface image (implied by full wave inversion) (Abstract, lines 1-10).  and map of geologic features (prospect for hydrocarbons, Abstract, lines 17-18) for use in building the updated geophysical model in a subsequent iteration (Abstract, lines 1-2). Thus, Denli in combination with Akcelik et al. discloses iteratively updating subsurface image to generate the updated map of geologic features is in the subsequent iteration.
Applicants further argue “because of the use of geobodies in the iterations, the updated geologic model morphs into becoming both cell-based and includes at least one geobody”.
Examiner’s position is that Tewari discloses the updated geophysical model is both cell-based and includes at least one geobody (Abstract, lines 19-21), as discussed above.
Applicants remaining arguments and amendments have been considered but they are traversed in view of the discussions above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 12, 2022